         Case 1:16-cv-01215-VSB Document 113 Filed 09/30/18 Page 1 of 23



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :                   9/30/2018
PK MUSIC PERFORMANCE, INC.,                               :
                                                          :
                                        Plaintiff,        :
                                                          :    16-CV-1215 (VSB)
                      - against -                         :
                                                          :   OPINION & ORDER
                                                          :
JUSTIN TIMBERLAKE, et al.,                                :
                                                          :
                                         Defendants :
                                                          :
--------------------------------------------------------- X

Appearances:

Brian S. Levenson
Matthew F. Schwartz
Schwartz & Ponterio
New York, New York
Steven M. Lester
La Reddola, Lester & Associates
Garden City, New York
Counsel for Plaintiff

Marcia B. Paul
Davis Wright Tremaine LLP
New York, New York
Counsel for Defendants Justin Timberlake, Zomba Recording LLC, Sony Music Entertainment,
Tennman Tunes, LLC, and Tennman Productions, LLC

Prana A. Topper
Robert A. Jacobs
Manatt, Phelps & Phillips, LLP
New York, New York
Counsel for Defendants William Adams p/k/a will.i.am d/b/a will.i.am Music Publishing,
i.am.composing, llc, will.i.am music, inc., and BMG Rights Management (US) LLC d/b/a BMG
Sapphire Songs

Richard S. Mandel
Joelle A. Milov
Cowan, Liebowitz & Latman, P.C.
New York, New York
            Case 1:16-cv-01215-VSB Document 113 Filed 09/30/18 Page 2 of 23



Bridget A. Crawford
Jones Day
New York, New York
Counsel for Defendant Universal Music-Z Tunes LLC

VERNON S. BRODERICK, United States District Judge:

           Plaintiff PK Music Performance, Inc. (“PK Music” or “Plaintiff”) brings this action

against Defendants Justin Timberlake, William Adams, Zomba Recording LLC, Arista US

Holdings, Inc., Sony Music Entertainment, Tennman Tunes, LLC, Universal Music-Z Tunes

LLC, I.Am.Composing, LLC, BMG Rights Management (US) LLC, Will I Am Music, Inc., and

Tennman Productions, LLC (collectively, “Defendants”) asserting claims under the Copyright

Act, 17 U.S.C. §§ 101, et seq., for copyright infringement. Defendants1 move to dismiss

Plaintiff’s Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). Because Plaintiff’s

copyright infringement claim cannot be dismissed as untimely at this stage in the litigation,

Defendants’ motion is DENIED.

                    Background2

           This action centers on a musical composition entitled A New Day Is Here At Last

(“Day”), which was written by Perry Kibble (“Kibble”) and contains copyrightable subject

matter under the U.S. copyright laws. (Compl. ¶¶ 18–19.)3 Kibble registered the copyright in

Day with the U.S. Copyright Office with an effective date of August 1, 1969. (Id. ¶ 20, Ex. 1.)


1
 Defendants William Adams, I.Am.Composing, LLC, Will I Am Music, Inc., and BMG Rights Management (US)
LLC filed their motion to dismiss on behalf of themselves and the other named defendants. (Defs.’ Mem. 1.)
“Defs.’ Mem.” refers to the Memorandum of Law of Defendants William Adams, I.Am.Composing, LLC, Will.IAm
Music, Inc., and BMG Rights Management (US) LLC in Support of Second Motion to Dismiss, filed on July 20,
2017. (Doc. 94.)
2
  The following factual summary is drawn from the allegations of the Complaint and exhibits attached or
incorporated by reference thereto, (Doc. 4), unless otherwise indicated, which I assume to be true for purposes of
this motion. See Kassner v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 237 (2d Cir. 2007). My references to these
allegations should not be construed as a finding as to their veracity, and I make no such findings.
3
    “Compl.” refers to the Complaint, filed on February 18, 2016. (Doc. 4.)




                                                               2
            Case 1:16-cv-01215-VSB Document 113 Filed 09/30/18 Page 3 of 23



J.C. Davis (“Davis”), a musician and colleague of Kibble, recorded and released Day in 1969 as

a 45 rpm vinyl record on the New Day record label. (Id. ¶ 21.) The label on Davis’s record

credits Kibble as the writer of Day. (Id. ¶ 22; Levenson Decl. Ex. A.)4

           Kibble passed away in 1999, and by operation of will, assigned the ownership of the Day

copyright to his sister, Janis McQuinton (“McQuinton”). (Compl. ¶ 23; Levenson Decl. Exs. C,

D.) McQuinton recorded the assignment with the U.S. Copyright Office on or about February 6,

2003. (Compl. ¶ 24; Levenson Decl. Ex. D.) In 2005, Davis released a remix of his 1969

recording of Day (the “Day Remix”) under the Cali-Tex record label. (Jacobs Decl. Ex. 4.)5

The vinyl record states that “[a]ll music and lyrics” for the Day Remix are copyrighted to Davis,

and does not mention Kibble or McQuinton. McQuinton, having no knowledge of the release of

the Day Remix, subsequently assigned 100% of her ownership interests in Day, including all

accrued copyright infringement claims, to Plaintiff PK Music on December 2, 2015. (Compl. ¶

25.) McQuinton is a principal of PK Music. (Id.) PK Music published Day on December 26,

2015 and registered the renewal copyright for Day with the U.S. Copyright Office with an

effective date of January 11, 2016. (Id. ¶¶ 26–27, Ex. 2.)

           On or about September 12, 2006, Defendants commercially released the musical

composition and sound recording entitled Damn Girl by Defendant Justin Timberlake

(“Timberlake”) on his album entitled Futuresex/Lovesounds (the “Album”). (Id. ¶ 28.) Plaintiff

alleges that a substantial amount of the music in Damn Girl is copied from Day, is not a product

of independent creation, and is strikingly similar to Day. (Id. ¶¶ 29–31.) The Album booklet

contains a page for Damn Girl that states that the song “contains a sample from [Day],” lists


4
    “Levenson Decl.” refers to the Declaration of Brian Levenson, filed on August 11, 2017. (Doc. 96.)
5
  “Jacobs Decl.” refers to the Declaration of Robert A. Jacobs in Support of Memorandum of Law of Defendants in
Support of Second Motion to Dismiss, filed on July 20, 2017. (Doc. 95.)



                                                               3
        Case 1:16-cv-01215-VSB Document 113 Filed 09/30/18 Page 4 of 23



Davis as a writer and publisher of the song, and states that the sample was “used courtesy of J.C.

Davis under license to Cali-Tex Records.” (Jacobs Decl. Ex. 2.) Two copyrights were registered

for Damn Girl on September 24, 2006, (id. Ex. 5), and December 18, 2006, (id. Ex. 6). The

September 24, 2006 registration states in the “Notes” section that Damn Girl “[s]amples A new

day is here at last.” (Id. Ex. 5.) It also lists “A new day is here at last” in the “Other Title”

section. (Id.) A search for “New Day Is Here At Last” on the U.S. Copyright Office’s website

produces results that include the September 24, 2006 registration for Damn Girl. (Id. Ex. 14.)

The December 18, 2006 registration lists Davis as a copyright claimant and lists Davis’s name

under “Names.” (Id. Ex. 6.)

        During his tour for the Album (the “Tour”), Timberlake allegedly performed Damn Girl

at all concerts on the Tour. (Id. ¶ 33.) One of the concerts, at Madison Square Garden in New

York City, was recorded, reproduced, and distributed by Defendants on a DVD entitled

Futuresex/Lovesounds: Live from Madison Square Garden (the “DVD”). (Id. ¶ 34; see also

Jacobs Decl. Ex. 4.) The wrap for the DVD lists Davis as a songwriter, but does not include any

reference to Day. (Jacobs Decl. Ex. 3.) The Madison Square Garden concert was also the

subject of an HBO special (the “HBO Special”), which aired on September 3, 2007. (Id. Ex. 11.)

Neither Plaintiff nor McQuinton ever authorized Defendants to copy, reproduce, distribute, or

publicly perform the copyrightable elements of Day. (Compl. ¶¶ 35, 40–41.)

        The Album, Tour, DVD, and HBO Special were highly successful. The Recording

Industry Association of America (“RIAA”) certified the Album as four-times platinum (i.e.,

selling over four million units) and the DVD as five-times platinum (i.e., selling over 500,000

units) in March 2008. (Jacobs Decl. Ex. 7.) The Tour was one of the highest grossing tours of

2007, earning over $100 million in revenue and attracting over 1.6 million concertgoers. (Id. Ex.




                                                       4
         Case 1:16-cv-01215-VSB Document 113 Filed 09/30/18 Page 5 of 23



11.) In 2006, the Album, and certain songs featured on it (but not Damn Girl) earned four

Grammy nominations—including for Album of the Year and Best Vocal Album—and won two

Grammy awards. (Id. Ex. 8.) In 2007, certain songs featured on the Album (but not Damn Girl)

earned three additional Grammy nominations and won two Grammy awards. (Id.) The HBO

Special was nominated for two Emmy awards in 2008, and it won one. (Id. Ex. 13.) In addition,

Justin Timberlake won four awards at the 2007 MTV Video Music Awards. (Id. Ex. 10.) The

Album hit number nineteen on Billboard Magazine’s Top 200 Albums for 2006. (Id. Ex. 9.)

        Plaintiff alleges that McQuinton “first discovered that the music in Damn Girl was

copied from [Day] in August, 2015,” nearly ten years after Damn Girl was first released.

(Compl. ¶ 37.)

                 Procedural History

        Plaintiff filed the Complaint in this action on February 18, 2016. (Doc. 4.) On July 18,

2016, Defendants filed their first motion to dismiss, contending that Plaintiff’s copyright

infringement claim should be dismissed as untimely for all time periods prior to February 17,

2013. (Doc. 60.) On the same date, Defendants filed a memorandum of law in support of their

first motion to dismiss. (Defs.’ First MTD Mem.)6 Plaintiff filed its opposition to Defendants’

first motion to dismiss, (Doc. 63), as well as a declaration in support of its opposition, (Doc. 62),

on August 17, 2016. Defendants filed their reply and a supporting declaration on September 9,

2016. (Docs. 68–69.) Plaintiff requested the opportunity to file a sur-reply on September 12,

2016, (Doc. 71), which Defendants opposed on September 13, 2016, (Doc. 72). On September

15, 2016, I denied Plaintiff’s request and stated that I would disregard any new arguments raised




6
  “Def.’s First MTD Mem.” refers to the Memorandum of Law of Defendants in Support of Motion to Dismiss, filed
on July 18, 2016. (Doc. 61.)



                                                          5
        Case 1:16-cv-01215-VSB Document 113 Filed 09/30/18 Page 6 of 23



in Defendants’ reply brief. (Doc. 73.)

       After several letters from the parties providing supplemental authority for their positions,

(see Docs. 78–86), I issued a Memorandum & Opinion on June 13, 2017 denying Defendants’

first motion to dismiss with leave to refile and instructed the parties to brief the question of

whether the “discovery rule” for determining when a claim accrues bars Plaintiff’s claims, (Doc.

87). Defendants filed their second motion to dismiss on July 20, 2017, (Doc. 93), along with a

memorandum of law in support, (Doc. 94), and a supporting declaration with exhibits, (Doc. 95).

On August 11, 2017, Plaintiff filed an opposition brief, (Doc. 100), as well as four declarations

in support of its opposition and exhibits attached thereto, (Docs. 96–99). Defendants filed their

reply brief on August 28, 2017. (Doc. 101.) Plaintiff requested leave to file a sur-reply on

August 30, 2017, (Doc. 104), which Defendants opposed on August 31, 2017, (Doc. 105), and

which I denied on September 6, 2017, (Doc. 106).

       Defendants filed a letter on September 29, 2017 providing supplemental authority for

their position with respect to the three-year lookback for damages, (Doc. 107), to which Plaintiff

responded on October 3, 2017, (Doc. 108). Plaintiff filed its own letter providing supplemental

authority on December 20, 2017, (Doc. 109), to which Defendants responded on December 22,

2017, (Doc. 110). Finally, Plaintiff filed a letter on June 20, 2018 providing supplemental

authority with respect to the accrual of an ownership claim, (Doc. 111), to which Defendant

responded on June 26, 2018, (Doc. 112).

               Legal Standard

       To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.




                                                      6
        Case 1:16-cv-01215-VSB Document 113 Filed 09/30/18 Page 7 of 23



Twombly, 550 U.S. 544, 570 (2007)). A claim will have “facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. This standard demands “more than a sheer possibility

that a defendant has acted unlawfully.” Id. “Plausibility . . . depends on a host of considerations:

the full factual picture presented by the complaint, the particular cause of action and its elements,

and the existence of alternative explanations so obvious that they render plaintiff’s inferences

unreasonable.” L-7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 430 (2d Cir. 2011).

       In considering a motion to dismiss, a court must accept as true all well-pleaded facts

alleged in the complaint and must draw all reasonable inferences in the plaintiff’s favor.

Kassner, 496 F.3d at 237. A complaint need not make “detailed factual allegations,” but it must

contain more than mere “labels and conclusions” or “a formulaic recitation of the elements of a

cause of action.” Iqbal, 556 U.S. at 678 (internal quotation marks omitted). Finally, although all

allegations contained in the complaint are assumed to be true, this tenet is “inapplicable to legal

conclusions.” Id.

               Discussion

       Defendants argue that Plaintiff’s claims should be dismissed because: (1) Plaintiff’s

copyright infringement claim is truly a copyright ownership claim, which accrued more than

three years before Plaintiff filed the instant action; (2) even if I were to construe Plaintiff’s claim

as one for copyright infringement, Plaintiff knew or should have known of the alleged

infringement at least by 2007 pursuant to the “discovery rule,” entitling Plaintiff to damages only

for alleged infringements that occurred within the three years prior to commencement of this

action; and (3) even if I were to find that Plaintiff’s claim accrued at some point after 2007,

Plaintiff is only entitled to damages for alleged infringements occurring within the three years




                                                       7
        Case 1:16-cv-01215-VSB Document 113 Filed 09/30/18 Page 8 of 23



prior to commencement of this action. I first address which of the numerous documents

submitted outside of the Complaint can be appropriately considered in deciding Plaintiff’s

motion. I then address Defendants’ arguments in turn.

                A.      Documents Not Attached to, Incorporated by Reference, or Relied Upon
                        in the Complaint

                        1. Applicable Law

        A complaint is “deemed to include any written instrument attached to it as an exhibit or

any statements or documents incorporated in it by reference.” Chambers v. Time Warner, Inc.,

282 F.3d 147, 152 (2d Cir. 2002) (internal quotation marks omitted). “Even where a document is

not incorporated by reference, the court may nevertheless consider it where the complaint relies

heavily upon its terms and effect, which renders the document integral to the complaint.” Id. at

153 (internal quotation marks omitted). “[M]ere notice or possession” of the documents is not

enough; rather, “a plaintiff’s reliance on the terms and effect of a document in drafting the

complaint is a necessary prerequisite to the court’s consideration of the document on a dismissal

motion.” Id. (internal quotation marks and emphasis omitted).

        In addition, courts may consider matters subject to judicial notice in deciding a Rule

12(b)(6) motion to dismiss. Staehr v. Hartford Fin. Servs. Grp., Inc., 547 F.3d 406, 426 (2d Cir.

2008) (noting that “matters judicially noticed . . . are not considered matters outside the

pleadings”). Federal Rule of Evidence 201 provides that a “court may judicially notice a fact

that is not subject to reasonable dispute because it: (1) is generally known within the trial court’s

territorial jurisdiction; or (2) can be accurately and readily determined from sources whose

accuracy cannot be reasonably questioned.” Fed. R. Evid. 201(b). The Second Circuit has held

that “it is proper to take judicial notice of the fact that press coverage, prior lawsuits, or

regulatory filings contained certain information, without regard to the truth of their contents,” in



                                                       8
          Case 1:16-cv-01215-VSB Document 113 Filed 09/30/18 Page 9 of 23



assessing whether a party was on notice of a particular issue. Staehr, 547 F.3d at 425 (citing

cases); see also Island Software & Computer Serv., Inc. v. Microsoft Corp., 413 F.3d 257, 261

(2d Cir. 2005) (holding that court may take judicial notice of federal copyright registrations);

Wells Fargo Bank, N.A. v. Wrights Mill Holdings, LLC, 127 F. Supp. 3d 156, 166 (S.D.N.Y.

2015) (“Courts routinely take judicial notice of . . . governmental records [retrieved from official

government websites].”). “Courts may also take judicial notice of information contained on

websites where the authenticity of the site has not been questioned.” Fernandez v. Zoni

Language Ctrs., Inc., No. 15-cv-6066 (PKC), 2016 WL 2903274, at *3 (S.D.N.Y. May 18, 2016)

(internal quotation marks omitted), aff’d, 858 F.3d 45 (2d Cir. 2017).

         On a motion to dismiss, a court “should generally take judicial notice to determine what

statements the documents contain[,] not for the truth of the matters asserted.” Biro v. Conde

Nast, 963 F. Supp. 2d 255, 265 (S.D.N.Y. 2013) (internal quotation marks omitted), aff’d, 807

F.3d 541 (2d Cir. 2015), and aff’d, 622 F. App’x 67 (2d Cir. 2015).

                           2. Application

         The parties collectively submitted over forty documents—in the form of attachments to

the Complaint, declarations in support of or in opposition to Defendants’ motion to dismiss, and

exhibits to those declarations—for my consideration.7 (See generally Compl.; Jacobs Decl.;

Levenson Decl.; McQuinton Decl.; Phinney Decl.; Hull Decl.)8 As an initial matter, I may

consider the exhibits attached to the Complaint as part of the pleadings. See Chambers, 282 F.3d

at 152. I also find that the following documents were incorporated by reference into the



7
  The fact that I may consider a given document because it was part of the pleadings or because I take judicial notice
of it does not necessarily mean that I find it to be relevant to the issues I decide in this Opinion & Order.
8
 “McQuinton Decl.” refers to the Declaration of Janis McQuinton, filed on August 11, 2017. (Doc. 97.) “Hull
Decl.” refers to the Declaration of John W. Hull, filed on August 11, 2017. (Doc. 98.) “Phinney Decl.” refers to the
Declaration of Thomas W. Phinney, filed on August 11, 2017. (Doc. 99.)



                                                               9
         Case 1:16-cv-01215-VSB Document 113 Filed 09/30/18 Page 10 of 23



Complaint: Exhibits 2 and 3 to the Jacobs Declaration, (see Compl. ¶¶ 28, 34), and Exhibits A,

C, and D to the Levenson Declaration, (see id. ¶¶ 21–24).

         I take judicial notice of the following documents because they are governmental records

from the United States Copyright Office, several of which were retrieved from governmental

websites, see Wells Fargo Bank, 127 F. Supp. 3d at 166: Exhibits 1, 5, 6, and 14 to the Jacobs

Declaration, and Exhibits J, K, L, M, N, O, P to the Levenson Declaration. I also take judicial

notice of the following documents because they are screenshots of websites, the authenticity of

which neither party has questioned, and/or because they constitute press coverage, see Staehr,

547 F.3d at 425; Fernandez, 2016 WL 2903274, at *3: Exhibits 7, 8, 9, 10, 11, 12, and 13 to the

Jacobs Declaration, and Exhibits E, Q, S, and T to the Levenson Declaration. Furthermore, I

take judicial notice of the book excerpt attached as Exhibit R to the Levenson Declaration, as

well as the record labels attached as Exhibit 4 to the Jacobs Declaration and as Exhibits G, H,

and I to the Levenson Declaration, as there is no dispute as to their authenticity.

         I decline, however, to take judicial notice of the McQuinton, Hull, and Phinney

Declarations, (Docs. 97–99), as they provide testimony that is outside the Complaint, and

Plaintiff has provided no basis for me to consider them without converting Defendants’ motion

into one for summary judgment. See Friedl v. City of New York, 210 F.3d 79, 83–84 (2d Cir.

2000) (stating that it is inappropriate for a district court to consider affidavits not attached to the

Complaint on a Rule 12(b)(6) motion to dismiss).9 Similarly, I also decline to take judicial

notice of Davis’s deposition testimony, (Levenson Decl. Ex. F), as it is not part of the pleadings,

nor is it a matter of public record.




9
  Plaintiff has also failed to provide a basis for me to consider Exhibit B to the Levenson Declaration, which is the
curriculum vitae of Thomas W. Phinney.



                                                               10
        Case 1:16-cv-01215-VSB Document 113 Filed 09/30/18 Page 11 of 23



                 B.       Copyright Ownership

        Although Plaintiff alleges a claim for copyright infringement, (Compl. ¶¶ 42–46),

Defendants contend that its claim should be construed as a copyright ownership claim due to

purported repudiations of Plaintiff’s ownership by Davis in the mid-2000s, (Defs.’ Mem. 8–11).

Plaintiff argues that Defendants’ attempt to transform its infringement claim into an ownership

claim fails because the purported challenge to Plaintiff’s ownership rights is itself time-barred.

(Pl.’s Opp. 12–17.)10

                          1. Applicable Law

        When copyright ownership “is the gravamen of the plaintiff’s claim,” a copyright

infringement claim should be construed as a copyright ownership claim for purposes of applying

the statute of limitations. See Kwan v. Schlein, 634 F.3d 224, 230 (2d Cir. 2011). “[T]he statute

of limitations cannot be defeated by portraying an action as one for infringement when copyright

ownership rights are the true matter at issue.” Minder Music Ltd. v. Mellow Smoke Music Co.,

No. 98 Civ. 4496(AGS), 1999 WL 820575, at *2 (S.D.N.Y. Oct. 14, 1999). “Where . . . a

plaintiff’s copyright ownership is not conceded . . ., copyright ownership, and not infringement,

is the gravamen of the plaintiff’s claim to which the statute of limitations is applied.” Ortiz v.

Guitian Bros. Music Inc., No. 07 Civ. 3897, 2008 WL 4449314, at *3 (S.D.N.Y. Sept. 29, 2008).

However, a defendant may not convert an infringement claim into an ownership claim “by

asserting unsupported defects in ownership.” Flo & Eddie, Inc. v. Sirius XM Radio Inc., 80 F.

Supp. 3d 535, 543 (S.D.N.Y. 2015).

        The statute of limitations for claims brought under the Copyright Act is three years from




10
   “Pl.’s Opp.” refers to Plaintiff’s Memorandum of Law in Opposition to Defendants’ Second Motion to Dismiss,
filed August 11, 2017. (Doc. 100.)



                                                           11
       Case 1:16-cv-01215-VSB Document 113 Filed 09/30/18 Page 12 of 23



the date on which the claim accrued. 17 U.S.C. § 507(b). A claim for copyright ownership

accrues “when a plaintiff knows or has reason to know of the injury upon which the claim is

premised.” Merchant v. Levy, 92 F.3d 51, 56 (2d Cir. 1996). While “any number of events can

trigger the accrual of an ownership claim, including an express assertion of sole authorship or

ownership,” the Second Circuit has held that “[a]n ownership claim accrues only once, when a

reasonably diligent plaintiff would have been put on inquiry as to the existence of a right.”

Kwan v. Schlein, 634 F.3d 224, 228 (2d Cir. 2011) (internal quotation marks omitted).

                       2. Application

       Defendants argue that Plaintiff’s claim is time-barred because Davis’s “numerous public

and unequivocal repudiations of McQuinton’s purported ownership of the Day copyright in

2005, 2006, and 2007” transform Plaintiff’s infringement claim into an ownership claim, which

accrued at the time of the purported repudiations. (Defs.’ Mem. 9–10.) I disagree.

       As an initial matter, it makes little sense to construe Plaintiff’s infringement claim against

Defendants as an ownership claim when none of the parties assert that Defendants have any

ownership rights in Day. Defendants claim that “Davis had repudiated [McQuinton’s] purported

ownership rights in Day,” not Defendants. (Id. at 4.) If Plaintiff had an ownership claim, it

would be against Davis, not Defendants. It defies logic to transform Plaintiff’s infringement

claim against Defendants into an ownership claim as part of an action in which Davis is not a

party, neither party has moved to join him as a party, and he has not sought to intervene to

enforce his purported ownership rights. As Chief Judge McMahon explained:

       In copyright ownership cases, the lawsuit is between two parties who claim
       ownership of the copyrights (often, as was the case in Kwan, with one party
       claiming joint ownership by virtue of collaboration with the party who registered
       the copyright), and one party’s claim of infringement is entirely a function of
       whether the other party is the sole owner of the disputed copyrights. Here,
       [plaintiff] is suing [defendant] for infringement, and [defendant] does not assert that



                                                     12
         Case 1:16-cv-01215-VSB Document 113 Filed 09/30/18 Page 13 of 23



         it owns the common law copyright in the Turtles’ master recordings. It makes no
         sense to say that [plaintiff’s] cause of action against [defendant] accrued when it
         became aware of its disputed ownership rights against [defendant], because
         [defendant] does not claim ownership of the copyrights and there is no ownership
         dispute between [plaintiff] and [defendant].

Flo & Eddie, 80 F. Supp. 3d at 542–43; see also Complex Sys., Inc. v. ABN Ambro Bank N.V.,

979 F. Supp. 2d 456, 475 (S.D.N.Y. 2013) (“The law is clear that a party accused of

infringement cannot defeat that claim by pointing to rights that another may have to the work in

question.”). Here, similarly, there is no ownership dispute between Plaintiff and Defendants, and

thus I decline to construe Plaintiff’s infringement claim against Defendants as an ownership

claim for statute of limitations purposes.11

         Even if a third party’s theoretical challenge to a plaintiff’s ownership rights in a copyright

could transform a plaintiff’s infringement claim into an ownership claim, I find no basis to do

that here. Based on the facts before me, Davis’s ownership challenge against Plaintiff would

almost certainly be time-barred. Kibble wrote Day and registered the copyright for it with the

United States Copyright Office with an effective date of August 1, 1969. (Compl. ¶ 20.)

Kibble’s registration did not name Davis as an author or co-author of the copyright. (Id. Ex. 1.)

Davis was on notice of Kibble’s ownership right when Davis himself released a recording of Day

in 1969 on 45 rpm vinyl records that credited Kibble as the writer of Day. (Id. ¶¶ 21–22;

Levenson Decl. Ex. A.) Davis was thus indisputably on notice of Kibble’s assertion of

ownership as of 1969, and any ownership claim he had with respect to Day accrued in 1969 and

was time-barred as of no later than the end of 1972.12 Therefore, I find that Defendants have


11
  My findings here do not preclude Defendants from arguing at a later stage that Plaintiff cannot establish the
elements of a copyright infringement claim, which include demonstrating ownership of the copyright. In other
words, I make no findings with regard to ownership of the copyright in this Opinion & Order.
12
  Defendants argue for the first time in a footnote of their Reply that Davis publicly repudiated Plaintiff’s
ownership rights in the renewal term copyright of Day, thus undermining Plaintiff’s argument that Davis’s



                                                              13
         Case 1:16-cv-01215-VSB Document 113 Filed 09/30/18 Page 14 of 23



asserted no more than “unsupported defects in ownership,” which is insufficient to convert

Plaintiff’s infringement claim into an ownership claim for statute of limitations purposes. Flo &

Eddie, 80 F. Supp. 3d at 543; see also ABN Ambro Bank, 979 F. Supp. 2d at 476 (holding that

when a third party’s ownership claim would be untimely, any defense based on the third-party’s

ownership was “wholly ineffective”); cf. Walker v. Carter, 210 F. Supp. 3d 487, 507 (S.D.N.Y.

2016) (finding that defendants’ presentation of “ample evidence” at summary judgment of third

parties’ “colorable claims of ownership” was enough to convert infringement claim into

ownership claim for limitations purposes), appeal docketed

                  C.       Copyright Infringement

                           1. Applicable Law

         “Civil actions for copyright infringement must be ‘commenced within three years after

the claim accrued.’” Psihoyos v. John Wiley & Sons, Inc., 748 F.3d 120, 124 (2d Cir. 2014)

(quoting 17 U.S.C. § 507(b)). In Psihoyos, the Second Circuit joined all other circuits that have

considered the issue by adopting the “discovery rule” to determine when an infringement claim

accrues: “copyright infringement claims do not accrue until actual or constructive discovery of

the relevant infringement.”13 Id. Therefore, a copyright infringement claim accrues when a


ownership claim would be time-barred. (Defs.’ Reply 2–3 n.2.) I need not consider this argument since it was
raised for the first time in Defendants’ reply. See Knipe v. Skinner, 999 F.2d 708, 711 (2d Cir. 1993) (“Arguments
may not be made for the first time in a reply brief.”); United States v. Letscher, 83 F. Supp. 2d 367, 377 (S.D.N.Y.
1999) (“[A]rguments raised in reply papers are not properly a basis for granting relief.”).
13
  Although the Psihoyos court held that infringement claims accrue when there is “actual or constructive discovery
of the relevant infringement,” 748 F.3d at 124, the parties appear to agree that the standard announced in Psihoyos
permits a finding of accrual when a party is on inquiry notice of its claim. (See Pl.’s Opp. 18–19; Def.’s Reply 5.)
Several courts similarly appear to conflate inquiry notice with the constructive discovery standard articulated in
Psihoyos. See, e.g., Sohm v. Scholastic Inc., No. 16-CV-7098 (JPO), 2018 WL 1605214, at *11 (S.D.N.Y. Mar. 29,
2018) (“In order to raise a genuine factual dispute over the date on which the claims accrued, [defendant] must
identify some affirmative evidence that would have been sufficient to awaken inquiry and prompt an audit on
[p]laintiffs’ part.” (internal quotation marks omitted)), appeal docketed, No. 18-2245 (2d Cir. Aug. 1, 2018); Energy
Intelligence Grp., Inc. v. Scotia Capital (USA) Inc., 16-cv-00617 (PKC)(KNF), 2017 WL 432805, at *2 (S.D.N.Y.
Jan. 30, 2017) (“[T]he Court cannot conclude . . . that plaintiffs were on inquiry notice of the infringement.”). It is
not clear, however, whether the “actual or constructive discovery” standard in Psihoyos encompasses inquiry notice.



                                                              14
        Case 1:16-cv-01215-VSB Document 113 Filed 09/30/18 Page 15 of 23



plaintiff discovers, or with due diligence should have discovered, the relevant infringement. Id.

The standard for whether a plaintiff should have discovered the relevant infringement is an

objective one. See Staehr, 547 F.3d at 427.

        A court may dismiss a copyright infringement claim on statute of limitations grounds at

the pleadings stage where “it is clear from the face of the complaint, and matters of which the

court may take judicial notice, that the plaintiff’s claims are barred as a matter of law.” Sewell v.

Bernardin, 795 F.3d 337, 339 (2d Cir. 2015) (internal quotation marks omitted). However,

where there is even “some doubt” as to whether dismissal is warranted, a court should not grant a

Rule 12(b)(6) motion on statute of limitations grounds. See Ortiz v. Cornetta, 867 F.2d 146, 149

(2d Cir. 1989).

                          2. Application

                              a. Accrual

        Plaintiff alleges that its principal, McQuinton, first discovered the alleged infringements

in August 2015. (Compl. ¶ 37.) Defendants argue that even if Plaintiff first gained actual

knowledge of the alleged infringements in 2015, the facts underlying Plaintiff’s claims “were

readily available to McQuinton, and . . . she had the means to discover them, no later than 2007.”

(Defs.’ Reply 7.)14 Defendants rely on the popularity and success of the Album, DVD, Tour, and

HBO Special, and various nominations and awards garnered by the Album, DVD, and HBO




See Ranieri v. Adirondack Dev. Grp., LLC, 164 F. Supp. 3d 305, 343 (N.D.N.Y. 2016) (“‘[I]nquiry notice’ is not the
same as actual or constructive discovery.” (quoting Chicago Bldg. Design, P.C. v. Mongolian House, Inc., 770 F.3d
610, 615 (7th Cir. 2014))). As the Supreme Court has explained, inquiry notice—“the point at which a plaintiff
possesses a quantum of information sufficiently suggestive of wrongdoing that he should conduct further inquiry”—
is not equivalent to “discovery.” Merck & Co. v. Reynolds, 559 U.S. 633, 650–51 (2010). Nevertheless, this lack of
clarity does not impact my decision because I find that at this stage of the proceedings Defendants have failed to
show that Plaintiff was on either inquiry or constructive notice of its claims before it actually discovered them.
14
   “Defs.’ Reply” refers to the Reply Memorandum of Law of Defendants in Support of Second Motion to Dismiss,
filed on August 28, 2017. (Doc. 101.)



                                                            15
        Case 1:16-cv-01215-VSB Document 113 Filed 09/30/18 Page 16 of 23



Special to argue that, with due diligence, McQuinton should have known of the alleged

infringement by 2007 at the latest. (Defs.’ Mem. 11–12.) Defendants’ argument misses the

mark.

        As an initial matter, Plaintiff contends that McQuinton never heard Damn Girl before

August 2015, never purchased or possessed a copy of the Album or DVD, and never attended a

Timberlake concert or saw one on television or DVD. (Pl.’s Opp. 20.) I accept these facts as

true for purposes of deciding Defendants’ motion as they are reasonable inferences from the

allegation in the Complaint that McQuinton “first discovered that the music in Damn Girl was

copied from [Day] in August, 2015.” (Compl. ¶ 37.)

        Defendants’ argument that the popularity and success of the Album, DVD, Tour, and

HBO Special gave rise to constructive or inquiry notice of Plaintiff’s claims is unpersuasive.

Nothing in the record before me suggests that Damn Girl was ever played on the radio, and even

if it was, that Plaintiff had the opportunity to hear it. The only way Plaintiff would have heard

Damn Girl would have been by buying the Album or DVD (or obtaining/hearing the song in

some other way), owning an HBO subscription (or watching HBO or the performance of the

song on HBO in some other way), or attending a concert on the Tour. Defendants have supplied

no case law that suggests that a diligent plaintiff is one who obtains all popular or successful

albums or concert DVDs at any given time and scours each song and the liner notes to discover

potential infringements. Nor is the diligent plaintiff one who has or obtains access to HBO and

watches all concert specials available on the channel or who attends the concerts of all popular

artists. The fact that the Album, DVD, and HBO Special were nominated for and won several

prominent awards also fails to support Defendants’ argument. Nothing in the record suggests

that Damn Girl itself received any awards. And Defendants have provided no authority




                                                     16
        Case 1:16-cv-01215-VSB Document 113 Filed 09/30/18 Page 17 of 23



supporting the position that a diligent plaintiff is one who watches or keeps track of major

awards shows every year and listens to each song on each album or television special that was

nominated for or won an award. Simply because a person could have bought the Album or

DVD, attended a concert on the Tour, or watched the HBO Special does not mean that a

reasonable person exercising due diligence in McQuinton’s position should have done any of

those things.

       Defendants also point to two copyright registrations for Damn Girl, dated September 24,

2006 and December 18, 2006, (Jacobs Decl. Exs. 5, 6), to contend that McQuinton should have

known of the alleged infringements. The December 18, 2006 registration only lists Davis as a

claimant to the copyright in Damn Girl. (Id. Ex. 6.) It makes no mention of Day, and therefore,

is insufficient on its face to serve as any form of notice of infringing activity with respect to Day.

       The September 24, 2006 registration states in the “Notes” section that it “Samples A new

day is here at last” and lists “A new day is here at last” in the “Other Title” section. (Id. Ex. 5.)

While it is true that “[r]ecordation of a document in the Copyright Office gives all persons

constructive notice of the facts stated in the recorded document,” 17 U.S.C. § 205(c), copyright

registration, on its own, is “not an effective repudiation” sufficient to provide “reasonable

notice” to a copyright ownership claimant. Wilson v. Dynatone Publ’g Co., 892 F.3d 112, 119

(2d Cir. 2018). Moreover, copyright owners do not have a general duty to police their

copyrights. See, e.g., id. (“An author is not under a duty to constantly monitor filings in the

Copyright Office on pain of losing her copyright.”); Ranieri, 164 F. Supp. 3d at 345 (holding that

copyright owner has no duty to police public records or activities); H. M. Kolbe Co. v. Armgus

Textile Co., 315 F.2d 70, 74 (2d Cir. 1963) (holding that copyright owner has no affirmative duty

to police subsequent distributions of his own product); cf. Warren Freedenfeld Assocs., Inc. v.




                                                      17
         Case 1:16-cv-01215-VSB Document 113 Filed 09/30/18 Page 18 of 23



McTigue, 531 F.3d 38, 46 (1st Cir. 2008) (“Architects have no general, free-standing duty to

comb through public records or to visit project sites in order to police their copyrights.”); Design

Basics, LLC v. Chelsea Lumber Co., 977 F. Supp. 2d 714, 725 (E.D. Mich. 2013) (“The Court

. . . rejects [d]efendants’ argument that [p]laintiff was under a continuous duty to police its

copyright . . . .”).15 Therefore, I decline to find that McQuinton was on inquiry or constructive

notice of her claims when Defendants registered the copyrights for Damn Girl.

         For the reasons stated above, based upon the allegations in the Complaint and the

documents I have indicated are appropriate to consider in deciding this motion, McQuinton was

not on notice of her claims as of 2007. However, this is not a factual finding, and I make no

factual findings as to when McQuinton or Plaintiff were on notice of their claims. Therefore,

this Opinion & Order does not preclude Defendants from raising the issue of notice at a later

date.

                               b. Three-Year Lookback

         Defendants contend that even if Plaintiff’s claim did not accrue until 2015, Plaintiff is not

entitled to damages for any alleged infringements that occurred more than three years prior to the

commencement of this action under the statute of limitations on civil copyright actions pursuant

to 17 U.S.C. § 507(b). (Defs.’ Mem. 13–14.) Plaintiff argues that limiting recovery to damages

suffered from infringements only within the three years prior to bringing a claim would simply

be an end-run around the discovery rule and would impose “the injury rule in disguise.” (Doc.

108.) This issue was the subject of Defendants’ first motion to dismiss.


15
  Although Defendants attempt to distinguish these and other cases Plaintiff cites in support of the argument that
copyright owners do not have a general duty to police their copyrights, Defendants do not cite any authority
supporting the position that a copyright owner has a duty to search public records for infringing activity. Rather
than providing such authority, Defendants argue that “the conspicuous and pervasive nature of the alleged
infringement required no policing to be discovered.” (Defs.’ Reply 9.) For the reasons discussed above, that
argument is not persuasive.



                                                             18
        Case 1:16-cv-01215-VSB Document 113 Filed 09/30/18 Page 19 of 23



        There has been disagreement among courts on this issue, especially following the

Supreme Court’s decision in Petrella v. Metro-Goldwyn-Mayer, Inc., 134 S. Ct. 1962 (2014).

Petrella dealt with the question of whether the equitable defense of laches could prevent a

plaintiff from bringing a claim that was within the three-year statute of limitations for copyright

claims. Id. In answering no to that question, the Court described the nature of the statute of

limitations under 17 U.S.C. § 507(b) for copyright infringement actions. The Court explained

that “[a] claim ordinarily accrues when a plaintiff has a complete and present cause of action. In

other words, the limitations period generally begins to run at the point when the plaintiff can file

suit and obtain relief. A copyright claim thus arises or accrues when an infringing act occurs.”

Petrella, 134 S. Ct. at 1969 (internal quotation marks omitted). In a footnote, the Court clarified

that “[a]lthough we have not passed on the question, nine Courts of Appeals have adopted, as an

alternative to the incident of injury rule, a discovery rule, which starts the limitations period

when the plaintiff discovers, or with due diligence should have discovered, the injury that forms

the basis for the claim.” Id. at n.4 (internal quotation marks omitted). Therefore, the Court

described the injury rule, but noted that it was not passing on whether the injury rule or the

discovery rule was the appropriate measure for when an infringement claim accrues.

        In its explication of the statute of limitations, the Court at various points suggested that a

plaintiff may only recover for infringements occurring within three years of initiating an action.

For example, the Court stated that “§ 507(b)’s limitation period . . . allows plaintiffs . . . to gain

retrospective relief running only three years back from the date the complaint was filed.” Id. at

1970. Defendants seize on these references in Petrella to argue that Plaintiff is not entitled to

recover for any alleged infringements occurring before February 17, 2013, which is three years

prior to the filing of the Complaint. (See Defs.’ First MTD Mem. 5–6.) However, the Court’s




                                                      19
         Case 1:16-cv-01215-VSB Document 113 Filed 09/30/18 Page 20 of 23



references to the three-year lookback for damages must be read in the context of its discussion of

the injury rule as the method to determine claim accrual. The Court described that a copyright

claim “arises or accrues when an infringing act occurs,” and that “each infringing act starts a new

limitations period.” Petrella, 134 S. Ct. at 1969 (internal quotation marks omitted). In

referencing the three-year lookback for damages, Petrella simply recognized that under the

injury rule, a party may recover damages for, at most, the three years prior to bringing a claim

because a claim accrues upon the relevant infringement and must be brought within three years

therefrom. See id. (“Under the Act’s three-year provision, an infringement is actionable within

three years, and only three years, of its occurrence. And the infringer is insulated from liability

for earlier infringements of the same work.”). In other words, a three-year lookback for damages

is a necessary consequence of applying the injury rule. However, the Court acknowledged that

“nine Courts of Appeals have adopted, as an alternative to the incident of injury rule, a

‘discovery rule,’” and that it was not passing on the question of which rule should be applied.16

Id. at n.4. Therefore, Petrella cannot be read to require a three-year limitation on damages when

applying the discovery rule.

        Defendants argue against this reading of Petrella by pointing to the district court’s

decision in Papazian v. Sony Music Entm’t, No. 16-cv-07911 (RJS), 2017 WL 4339662,

(S.D.N.Y. Sept. 28, 2017). In Papazian, the court simultaneously applied the discovery rule and

the three-year lookback to find that the plaintiff timely filed his infringement action but was not



16
   In one Court of Appeals case that explicitly discusses damages prior to Petrella, the Ninth Circuit—applying the
discovery rule to determine the date of accrual for copyright infringement claims—stated that “the statute of
limitations does not prohibit recovery of damages incurred more than three years prior to the filing of suit if the
copyright plaintiff was unaware of the infringement, and that lack of knowledge was reasonable under the
circumstances.” Polar Bear Prods., Inc. v. Timex Corp., 384 F.3d 700, 706 (9th Cir. 2004), as amended on denial of
reh'g and reh’g en banc (Oct. 25, 2004), opinion amended on denial of reh’g, No. 03-35188, 2004 WL 2376507 (9th
Cir. Oct. 25, 2004).



                                                            20
         Case 1:16-cv-01215-VSB Document 113 Filed 09/30/18 Page 21 of 23



entitled to damages because the relevant infringements occurred more than three years prior to

filing of the complaint. Id. at *4–6. It held that Psihoyos requires application of the discovery

rule, id. at *3–4, but that Petrella “explicitly adopted the rolling approach as the appropriate way

to determine the scope of relief,” which it defined as requiring that “a plaintiff is entitled to

recover damages only for infringing acts actually occurring up to three years before filing the

complaint.”17 Id. at *4. In other words, Papazian held that Petrella’s discussion of the injury

rule was non-binding dicta, but that Petrella’s discussion of the three-year lookback was binding.

This improperly separates Petrella’s discussion of the injury rule from its discussion of the three-

year lookback. I find no basis in the language of the Petrella opinion to draw such a distinction,

and I thus decline to follow the approach of Papazian.

         Moreover, as other courts have reasoned, it would be inconsistent with the discovery rule

to apply the three-year lookback. Under the discovery rule, when infringements occur more than

three years prior to the filing of suit, claims for those infringements are still timely when the

plaintiff discovered or should have discovered the infringements within three years of bringing

suit. Applying the three-year lookback to those claims would effectively impose the injury rule

because the plaintiff would be barred from recovery for infringements occurring more than three

years prior to suit. Given the Second Circuit’s explicit adoption of the discovery rule in

Psihoyos, and the Supreme Court’s explicit decision not to overrule it in Petrella, I am bound by



17
   It appears, in distinguishing between the “rolling approach” and the “continuing wrong approach,” the court in
Papazian referenced Petrella’s distinction between the separate accrual rule and the continuing violation rule, see
Petrella, 134 S. Ct. at 1969 & n.6. However, those two rules specifically address when a claim accrues, not the
scope of relief to which a plaintiff is entitled. See id. at 1969 (“It is widely recognized that the separate-accrual rule
attends the copyright statute of limitations. Under that rule, when a defendant commits successive violations, the
statute of limitations runs separately from each violation. . . . Each wrong gives rise to a discrete claim that accrues
at the time the wrong occurs.” (internal quotation marks omitted)), n.6 (“Separately accruing harm should not be
confused with harm from past violations that are continuing.”).




                                                                21
       Case 1:16-cv-01215-VSB Document 113 Filed 09/30/18 Page 22 of 23



the precedent in this Circuit to apply the discovery rule and not to apply the three-year lookback.

Other courts have arrived at the same conclusion. See Energy Intelligence Grp., 2017 WL

432805, at *2 (holding that “the dicta from Petrella did not overrule Psihoyos” and declining to

apply a three-year lookback); Sohm, 2018 WL 1605214, at *11 (same); accord Mitchell v.

Capitol Records, LLC, 287 F. Supp. 3d 673, 678 (W.D. Ky. 2017) (holding that Petrella did not

overrule Sixth Circuit precedent requiring application of the discovery rule and declining to

apply a three-year lookback); Panoramic Stock Images, Ltd v. McGraw-Hill Glob. Educ.

Holdings, LLC, No. 12 C 9881, 2015 WL 393381, at *2 (N.D. Ill. Jan. 27, 2015) (holding that

Petrella did not abrogate Seventh Circuit precedent requiring application of discovery rule and

declining to apply a three-year lookback).

       Citing several cases, Defendants contend that Plaintiff’s position “flies in the face of

more than four decades of Second Circuit law” that applies the three-year lookback. (Defs.’ First

MTD Mem. 6–8.) As an initial matter, many of the cases Defendants cite either do not apply the

discovery rule to an infringement claim or do not specifically address the rule of accrual. See,

e.g., Merchant v. Levy, 92 F.3d 51, 56 (2d Cir. 1996) (applying discovery rule to ownership

claim); Kregos v. Associated Press, 3 F.3d 656, 662 (2d Cir. 1993) (failing to address rule of

accrual); Sharp v. Patterson, No. 03 Civ. 8772(GEL), 2004 WL 2480426, at *12 (S.D.N.Y. Nov.

3, 2004) (holding that discovery rule only applies to ownership claims and applying injury rule to

infringement claim). In addition, prior to Psihoyos, the Second Circuit had never declared

whether or not the appropriate rule for accrual was the injury rule or the discovery rule. See

Lefkowitz v. McGraw-Hill Glob. Educ. Holdings, LLC, 23 F. Supp. 3d 344, 357 (S.D.N.Y. 2014)

(“Until recently, the Second Circuit had not determined the appropriate accrual rule for federal

copyright infringement claims. . . . On April 4, 2014, the Second Circuit put an end to the




                                                    22
         Case 1:16-cv-01215-VSB Document 113 Filed 09/30/18 Page 23 of 23



uncertainty when it held, in Psihoyos . . . that the discovery rule applies to claims for federal

copyright infringement.”). Given the lack of clear guidance from the Second Circuit on the

appropriate rule of accrual for an infringement claim prior to Psihoyos and the lack of persuasive

case law applying the discovery rule in conjunction with a three-year lookback, I do not find that

there is “long-settled Second Circuit law,” (Defs.’ First MTD Mem. 6), supporting Defendants’

argument. Defendants’ motion to dismiss Plaintiff’s claims for infringements occurring before

February 17, 2013 is therefore denied.

                Conclusion

         For the reasons stated herein, Defendants’ motion to dismiss, (Doc. 93), is DENIED. The

Clerk of Court is respectfully directed to terminate the open motion at Doc. 93. Defendants shall

file their Answer to the Complaint within twenty-one (21) days of the issuance of this Opinion &

Order.



SO ORDERED.

Dated: September 30, 2018
       New York, New York

                                                     ______________________
                                                     Vernon S. Broderick
                                                     United States District Judge




                                                     23
